' Per Curiam:
We think the order affected a substantial right, and that the Appellate Term should have disposed of the questions presented upon the appeal on the merits. It follows that the order appealed from must be reversed, with ten dollars costs, and disbursements, and the casé remitted to the Appellate Term for hearing and decision. Present — Ingraham, McLaughlin, Clarke, Houghton and Lambert, JJ. Order reversed,' with ten dollars costs and disbursements, and' case remitted to Appellate Term.